Citation Nr: 0505244	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for costochondritis of the right ribs (right rib disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas (TX), that denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for costochondritis of the right ribs.  The veteran has 
perfected a timely appeal.  A Travel Board hearing was held 
before the undersigned Veterans Law Judge in May 2003.

In October 2003, the Board remanded this matter for further 
development and adjudication.  This having been completed, 
this matter is again before the Board.


FINDINGS OF FACT

The veteran's right rib disability is manifested by frequent 
complaints of right ribcage pain with no loss of muscle 
function, herniation or additional functional impairment due 
to the service-connected disability.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 10 percent for the veteran's right rib disability 
have not been met.  38 U.S.C.A. § 1155, 5107, (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5297 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in April 2004, as well as a previous RO 
letter dated in October 2002, VA notified the veteran and his 
representative of the information and medical evidence that 
was needed to substantiate the veteran's claim for an 
increased rating.  Specifically, VA asked the veteran to 
submit evidence showing that his service-connected disability 
had increased in severity.  The letter indicated that this 
evidence may be a doctor's statement, containing the physical 
and clinical findings, the results of laboratory tests or x-
rays, and the dates of examinations and tests.  The veteran 
was also asked to submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had become worse, 
as well as his own statement describing his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by his disability.  In 
addition, VA forwarded to the veteran an authorization and 
consent form for health care providers so that VA could 
obtain those records.  The veteran was also asked to furnish 
the dates and places of treatment provided at a VA facility 
or authorized by VA, so that VA could request those records.  
Thus, the discussion contained in this letter furnished the 
veteran notice of the types of evidence he still needed to 
send to VA, the types of evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional sources of evidence that 
he possessed or knew of that could help to substantiate his 
claim for increase.

For the above reasons, the April 2004 notice substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 270 (2002) (identifying the document that satisfies VCAA 
notice; and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement, pertaining to the evidence in the claimant's 
possession or a similar request to that effect).  In this 
context, it is well to observe that all the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); 38 C.F.R. § 20.1102 (2004) (describing 
harmless error). Therefore, given that the initial 
adjudication in this case pre-dated the enactment of the 
VCAA, and given that each of the four content requirements of 
a VCAA notice has been fully satisfied, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless. 

The record also reflects that the veteran was also provided 
with a statement of the case and a supplemental statement of 
the case, which discuss the pertinent evidence, and the laws 
and regulations related to his claim, and essentially notify 
him of the cumulative evidence that has already been provided 
to VA or obtain on his behalf.  In October 2001, the veteran 
was provided with a VA examination to determine the nature, 
extent and current severity of his disability.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In short, the veteran has not 
identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, supra.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In addition, when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In this case, the veteran's right rib disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5297.  
This code provides that a 10 percent evaluation is warranted 
for the removal of one rib or the resection of two or more 
ribs without regeneration.  A 20 percent evaluation is 
warranted where two ribs have been removed.  A 30 percent 
evaluation is warranted where three or four ribs have been 
removed.  A 40 percent evaluation is warranted where five or 
six ribs have been removed.  And a maximum 50 percent 
evaluation is warranted for the removal of six or more ribs.  
Notes to this code provide that the rating for rib resection 
or removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy or injuries of pleural 
cavity.  However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.

The medical evidence in this case, including an October 2001 
VA examination report, indicate that the veteran's disability 
is manifested by frequent complaints of right ribcage pain.  
The veteran, however, suffers no loss of muscle function, 
herniation or additional functional impairment due to the 
service-connected disability.  Specifically, the October 2001 
VA examiner found constant tenderness with some discomfort 
upon adducting RO abducting his right upper extremity, for 
example when driving or raking leaves.  No pain or discomfort 
was reported when coughing or taking a deep breath.  No 
additional limitation of motion or functional impairment, 
however, was noted on flare-up and the veteran showed normal 
strength against strong resistance to all movements of the 
arm.

In this case, it is clear that the veteran has not suffered 
the loss or resection of any of his ribs, which would give 
the veteran a zero percent evaluation under Diagnostic Code 
5297.  The RO, however, which rated the veteran under this 
section by analogy, gave the veteran a 10 percent rating 
based on the chronic pain suffered by the veteran because of 
his disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran was found 
to have tenderness and pain on use of his right arm.  This 
was considered when the RO evaluated his condition.  In 
addition, the record specifically notes that the veteran does 
not suffer functional loss during use of his right arm, 
which, if found, may warrant a finding of additional 
functional loss beyond that which is objectively shown.  A 
compensable evaluation under Diagnostic Code 5297 in 
consideration of DeLuca and applicable VA code provisions has 
already been considered and additional consideration is not 
warranted.  See also 38 C.F.R. § 4.7.

The record here presents no basis upon which to grant an 
evaluation for the veteran's right rib disability in excess 
of 10 percent under the applicable diagnostic codes.  See 
38 C.F.R. §§ 4.7, 4.40, 4.45.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  Entitlement to an increased rating for the veteran's 
right rib disability, currently rated as 10 percent 
disabling, is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


